Citation Nr: 0113478	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to September 25, 1998, 
for an award of nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Upon reviewing the record, the Board is of 
the opinion that further development is warranted.  
Therefore, the disposition of the issue of entitlement to an 
effective date prior to September 25, 1998, for an award of 
nonservice-connected disability pension benefits will be held 
in abeyance pending further development by the RO, as 
requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, the veteran filed a claim of entitlement to 
nonservice-connected disability pension benefits in February 
1994.  A May 1994 rating decision denied the veteran's claim, 
based on private medical records from July 1991 to December 
1993, and March 1994 VA examination findings.

In March 1997, the veteran sought to reopen his claim for 
nonservice-connected disability pension benefits.  Based on 
private medical records from July 1991 to March 1997, and May 
1997 VA examination findings, a June 1997 rating decision 
continued the denial of entitlement to nonservice-connected 
disability pension benefits.  The veteran filed a notice of 
disagreement (NOD) with this decision in April 1998.

In July 1998, the veteran submitted a copy of a decision from 
the Social Security Administration (SSA) dated earlier that 
month.  Therein, the SSA found that the veteran was disabled 
as of October 1, 1995, due to chronic low back pain with 
radiation in both legs and numbness in both feet, 
degenerative disc disease of the lumbar spine, and chronic 
right shoulder impingement syndrome.

Following a September 1998 VA examination, the RO granted 
nonservice-connected disability pension benefits, effective 
September 25, 1998.  The veteran filed a notice of 
disagreement with this decision in January 1999, noting that 
the SSA determined that he was disabled as of October 1, 
1995.  He submitted a substantive appeal (VA Form 9) in 
September 2000, perfecting his appeal.  Therein, he 
maintained that an earlier effective date was warranted for 
the award of nonservice-connected disability pension benefits 
because the SSA found that he was disabled as of October 1, 
1995.

A review of the claims file reveals that the veteran is 
currently receiving disability benefits from the SSA.  While 
the veteran submitted a copy of the July 1998 SSA decision, 
it does not appear that all of the underlying treatment 
records upon which it was based have been associated with the 
claims folder.  The Board notes that these records may be 
relevant to the disposition of the veteran's claim, both for 
the purpose of establishing key facts and for purposes of 
evaluating the probative value of the veteran's evidentiary 
assertions and other evidence of record.  See Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 448 (1992) (Board must consider 
SSA unemployability determination and must give statement of 
reasons or bases for the weight given to this evidence); see 
also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA's duty to assist includes obtaining SSA decision and 
supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).  In certain 
cases, particularly where employability is at issue, VA is 
obligated to secure the records underlying total-disability 
determinations by other agencies.  See, e.g., Tetro v. West, 
13 Vet. App. 404, (2000).

The record reveals that relevant evidence in support of the 
veteran's claim may exist or could be obtained.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, pursuant to VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issue of entitlement to an effective date 
prior to September 25, 1998, for an award of nonservice-
connected disability pension benefits pending a remand of the 
case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all of the medical records in 
the possession of the SSA.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records bearing upon the 
existence of disabilities that would 
preclude the veteran from work prior to 
September 25, 1998, have been secured, 
the veteran should be requested to 
identify all sources of treatment that 
are not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the SSA.  The 
RO should contact the SSA and request a 
copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).  The RO is 
again advised that the efforts to obtain 
SSA records should continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
effective date prior to September 25, 
1998, for an award of nonservice-
connected disability pension benefits.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations.  The 
veteran should then be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


